Citation Nr: 0032275	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the 10 percent disability rating assigned for the 
appellant's service-connected residuals of a back injury 
with degenerative changes and L4-L5 herniated nucleus 
pulposus is appropriate.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





INTRODUCTION

The appellant served on active duty from November 1978 to 
April 1979, and from August 1990 to March 1992.  He also 
served in the Army National Guard and in the Air National 
Guard.

This appeal arises from a September 1998, Department of 
Veterans Affairs (VARO), Jackson, Mississippi rating 
decision, which granted the appellant entitlement to 
service connection for residuals of a back injury with 
degenerative changes and L4-L5 herniated nucleus pulposus, 
evaluated as 10 percent disabling, effective March 27, 
1992.  The Board remanded the appellant's claim for 
further development in a February 2000 decision.  
Additional development was completed and the appellant's 
claim has been returned to the Board for further 
adjudication.

The RO has construed the disability that is the subject of 
this decision, residuals of a back injury with 
degenerative changes and L4-L5 herniated nucleus pulposus, 
to involve only the low back. Therefore, the issue of 
service connection for disability of the thoracic spine is 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  Prior to July 2000, the appellant's residuals of a back 
injury with degenerative changes and L4-L5 herniated 
nucleus pulposus was manifested principally by arthritis 
confirmed by x- ray, slight limitation of motion of the 
lumbar spine and demonstrable deformity of vertebral body.

2.  From July 2000, the appellant's residuals of a back 
injury with degenerative changes and L4-L5 herniated 
nucleus pulposus was principally manifested by arthritis 
confirmed by x- ray, slight limitation of motion of the 
lumbar spine, demonstrable deformity of vertebral body and 
flare- ups of pain.


CONCLUSIONS OF LAW

1.  Prior to July 2000, the criteria for a 20 percent 
rating for service-connected residuals of a back injury 
with degenerative changes and L4-L5 herniated nucleus 
pulposus were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.10, 
4.25, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5010, 5292, 
5293, 5295 (2000). 

2.  From July 2000, the criteria for a 30 percent rating 
for service-connected residuals of a back injury with 
degenerative changes and L4-L5 herniated nucleus pulposus 
were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.10, 4.25, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5010, 5292, 5293, 
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating the appellant's request for an increased 
rating, the Board considers all of the medical evidence of 
record, including the appellant's relevant medical history.  
Peyton v. Derwinski, 1 Vet.App. 282 at 287 (1991).  
Disability evaluations are determined by the application of 
a schedule of ratings based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2000) requires 
that each disability be viewed in relation to its history 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (1999) 
requires that medical reports be interpreted in light of 
the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, 
No. 960947, (U.S. Vet.App. Jan. 20, 1999).  In this case, 
the RO granted service connection and originally assigned a 
10 percent disability evaluation for residuals of a back 
injury with degenerative changes and L4-L5 herniated 
nucleus pulposus, effective as of March 27, 1992, the date 
of filing of the appellant's claim.

Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2000).

Arthritis due to trauma, substantiated by x-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010 (1999).  The schedular criteria for 
degenerative arthritis established by x- ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 
C.F.R. 4.71a Diagnostic Code 5003 (2000). 

The schedular criteria for intervertebral disc syndrome 
call for a 10 percent disability rating for mild symptoms; 
a 20 percent disability rating for severe symptoms with 
recurring attacks with intermittent relief; a 40 percent 
disability rating for severe symptoms, with recurring 
attacks, and intermittent relief; and a 60 percent 
disability rating is warranted for pronounced 
manifestations, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  38 C.F.R. 
§ 4.72 Diagnostic Code 5293 (2000).

The schedular criteria for lumbosacral strain call for a 10 
percent disability evaluation for characteristic pain on 
motion; a 20 percent disability rating for lumbosacral 
strain with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position; 
and a 40 percent disability rating for severe lumbosacral 
strain with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.72 
Diagnostic Code 5295 (2000).  

A 10 percent disability rating is also warranted for slight 
limitation of motion of the lumbosacral spine; a 20 percent 
disability rating is warranted for moderate limitation of 
motion; and a 40 percent disability rating is warranted for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  

Residuals of vertebral fracture, without cord involvement 
and abnormal mobility requiring neck brace are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis [and] actually painful joints are entitled 
to at least the minimum compensable rating for the joint.

Military medical records reveal that the appellant was 
treated for low back pain in 1991.  A December 1991 
treatment entry revealed that he began to experience low 
back pain, but did not remember any particular event which 
may have caused the problem.  He claimed that he was stiff 
for 1 to 1 1/2 hours in the morning, and had difficulty with 
prolonged standing.  The pain also radiated into his right 
buttocks, leg and into his foot.  He also noticed pain and 
discomfort in his neck with radiating pain into his right 
arm.  He had no involvement of his peripheral joints.  He 
denied any bowel or urinary problems.  The examiner 
observed no peripheral arthritis and full range of motion 
of all joints.  

The appellant had severe discomfort L4, L5 and L1 on 
palpation.  He had no S1 joint tenderness.  Motor strength 
was 5/5 and sensory examination was grossly intact.  DTR's 
(deep tendon reflexes) were +3/4 throughout.  X-rays 
revealed multiple Schmorl's nodes, decreased disc space at 
L4-L5 and T11-L1, anterior wedging L1, and facet joint 
sclerosis L5.  The impression was of low back pain, 
probably related to degenerative disc disease.  

In pertinent part, a January 1992 MRI of the lumbar spine 
revealed diagnosed probable herniated disc with inferior 
migration L4/5; questionable post traumatic change L1/2.  
In March 1992,the impression was of chronic low back and 
neck pain with multiple somatic complaints and no definite 
radiculopathy or myelopathy.

A military medical evaluation board examination was 
conducted in August 1992.  The appellant complained of 
severe mid and low back pain and intermittent right 
buttock and lower extremity pain.  He denied significant 
bladder or bowel dysfunction.  He had no gait difficulty.  
The examiner observed that he had some limitation of range 
of motion and tenderness to palpation without 
paravertebral muscle spasm.  He had negative straight leg 
raising bilaterally at 90 degrees with a negative 
Lasegue's.  Motor was 5/5 in all muscle groups.  Sensory 
was intact to all modalities.  DTR's were 2+ throughout.  
Toes were down going.  Cerebellar, gait and stations were 
within normal limits.  

MRI of the lumbar spine, in pertinent part, showed a small 
disc herniation with inferior migration at L4-5 and 
minimal degenerative changes at L3-4 and L5-S1.  Bone scan 
was performed due to evidence of post traumatic changes at 
L1 consistent with an old fracture which was within normal 
limits.  There was no scintigraphic evidence of bony 
lesions involving the thoracolumbar vertebrae.  A lumbar 
spine series showed multiple Schmorl's nodes involving the 
inferior end plates of T12, L2, L3, and L4 and a lesion 
involving the anterior end plate of L1 with adjacent 
sclerosis which was also thought to represent a Schmorl's 
node.  In addition, S1 joint x-rays showed a bone island 
present in the left ilium adjacent to the S1 joint at this 
level.  

The final diagnosis/recommendation was that the appellant 
suffered from multiple degenerative changes in the lumbar 
spine manifested by Schmorl's nodes at multiple levels.  
In addition, he had mild degenerative changes of the 
lumbar disc at L3-4 and L4-5.  He also had some limitation 
secondary to lumbar spine pain.  He complained of some 
right lower extremity pain which may have been caused by 
the L4-5 disc herniation, but he did not desire any 
surgical intervention at the time.  The examiner noted 
this was reasonable given the fact that the appellant had 
no significant motor or sensory deficits.  Because of his 
physical limitations and the significant limitations 
placed on him and his ability to perform his duties as a 
loadmaster, it was recommended that he meet a Medical 
Board.

A VA orthopedic examination was conducted in November 1992.  
The appellant claimed that he had sustained a compression 
fracture for which he was given conservative treatment, and 
that he reinjured his back in May 1991.  He complained that 
he had chronic low back pain which varied in severity.  
Aggravative factors included activities such as bending, 
lifting, twisting or stooping, as well as prolonged 
standing or walking.  He described pain radiation from his 
back into his right leg and down to the level of his foot.  
He described numbness and tingling of both feet.  He was 
not taking any medications for his back at the time.  The 
examiner observed that he walked with an unremarkable gait 
pattern. He was able to stand erect.  There was no definite 
spasm or tenderness noted at this time.  

Range of motion of the lumbar spine was 75 degrees of 
flexion and 30 degrees of extension.  He had pain on 
extremes of motion.  Supine straight leg raising exam was 
negative for reproduction of radicular pain.  He performed 
a satisfactory heel and toe walk and was able to squat and 
arise again.  Reflexes and sensation were intact in the low 
extremities.  The impression was of chronic lumbar syndrome 
secondary to injury- disk rupture and vertebral compression 
fracture per history.  

In pertinent part, X-rays revealed deformity involving the 
anteroinferior aspect of L1 vertebra.  There was narrowing 
involving the L1-L2 interspace noted.  The findings were 
thought to be due to previous trauma.  The height of other 
intervertebral disc spaces and vertebral bodies was 
unremarkable.  The pedicles and transverse processes were 
intact.  

A VA examination was conducted in July 2000.  The appellant 
complained of constant low back pain at a level 3 to 4 on a 
scale of 1 to 10, which, at times, was at a level 10 when 
he moved in any wrong position or in any particular 
position for a length of time and changed the position 
suddenly.  He reported that the level 10 pain lasted 
anywhere from 1 to 3 days, during which time he moved 
around very slowly.  He also stated that the pain radiated 
down through both lower extremities, and both lower 
extremities became numb throughout.  He did not give any 
particular dermatomal pattern, and indicated that the 
numbness lasted for a day or so, depending on the position 
he was in, especially when he sat on bony prominent areas.  
He denied any radiation on examination and claimed that his 
pain was at a level 3 on a scale of 1 to 10.  He also 
stated that the pain radiated to his right hip 
occasionally.  He claimed that he could not sleep on his 
stomach due to low back pain.  

The examiner observed that the appellant did not appear to 
be in any acute distress.  He was able to put on and take 
off his socks and shoes without difficulty.  Axial 
compression test was negative.  His station was normal.  
Balance on one lower extremity at a time was normal.  He 
was able to walk on his heels and toes with good balance 
and without any difficulty.  He did not have any difficulty 
getting on/off the examination table.  Examination of his 
spine did not reveal any tender areas or paraspinal 
tenderness from the cervical spine to the lumbosacral 
spine.  There was no tenderness noted in the sacroiliac 
joint or hip areas, or over the spinous processes.  There 
was no wasting of the muscles noted in any of the 
extremities or on the paraspinal muscles.

Examination of the lumbosacral spine revealed no paraspinal 
tenderness as mentioned above.  Range of motion was 80 
degrees flexion, 25 degrees extension, 20 degrees lateral 
flexion to the left and 30 degrees to the right.  The 
appellant stated that he could not bend any more.  Rotation 
was 35 degrees bilaterally.  With encouragement, he was 
able to rotate another 10 degrees, up to 45 degrees 
bilaterally.  He did not seem to be in any discomfort or 
have any difficulty.  Straight leg raising test while 
sitting and supine was negative bilaterally.  

Sensory function examination was within normal limits and 
symmetrical in all extremities.  There was no atrophy of 
the muscles noted.  Manual muscle strength in both lower 
extremities was within normal limits.  There were no 
plantar calluses or warts noted.  There were no sensory 
changes noted, and no vascular skin changes.  Functionally, 
the appellant was independent in his activities of daily 
living, transfers and ambulation without any loss of 
balance.  There did not appear to be any weakened movement 
or incoordination.  There did not appear to be any 
fatigability or functional limitations in his day-to-day 
activities.  

X-ray of the lumbosacral spine revealed mild narrowing 
involving L4-5 and L5-S1 interspace, and deformity 
involving the anteroinferior aspect of the L1 vertebral 
body.  The pedicles and transverse processes were intact.  
The previous study of November 1992 was unavailable.

The impression, in pertinent part, was of degenerative 
joint disease of the lumbosacral spine; compression 
deformity of thoracic and upper lumbar vertebrae; history 
of L4-5 disc herniation; chronic low back pain due to the 
other diagnoses.  The examiner noted that there was no 
evidence of neurological compromise and no loss of 
functional capacity.  However, during acute exacerbations, 
there may be limitations in range of motion and functional 
capacity which cannot be delineated with any medical 
certainty at this time.

The Board has carefully reviewed the pertinent medical 
evidence, and notes that in assigning an appropriate 
rating, the policy against "pyramiding" of disability 
awards enumerated by 38 C.F.R. § 4.14 must be considered.  
In other words, while several diagnostic codes may apply in 
the instant case, "the rating schedule may not be employed 
as a vehicle for compensating a claimant twice (or more) 
for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet.App. 203, 206 
(1993).  

Findings at the time of the July 2000 VA examination 
included arthritis of the lumbar spine confirmed by x- ray 
and slight limitation of motion of the lumbar spine.  
These findings establish entitlement to a 10 percent 
rating under Diagnostic Codes 5010- 5292.  There was also 
x- ray evidence of a demonstrable deformity of a vertebral 
body, entitling the appellant to an additional 10 percent 
under Diagnostic Code 5285.  Finally, there was medical 
opinion that the appellant may experience increased 
functional loss during acute flare- ups, although the 
degree of such could not be "delineated with any medical 
certainty at this time".  With consideration of the 
additional functional loss that likely accompanied the 
reported exacerbations of pain, and with application of 
the benefit of the doubt rule, the Board finds that an 
additional 10 percent for the disability is warranted 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2000).  
Therefore, the combined rating becomes 30 percent from the 
time of the VA examination in July 2000.  38 C.F.R. 4.25.  
There is no basis for a still higher rating under 
Diagnostic Codes 5293 or 5295 because examination did not 
show findings consistent with severe lumbosacral strain or 
the neurologic deficits consistent with intervertebral 
disc syndrome.

Prior to the VA examination in July 2000, the post service 
medical evidence had shown arthritis confirmed by x- ray 
and slight limitation of motion of the lumbar spine.  
These findings establish entitlement to a 10 percent 
rating under Diagnostic Codes 5010- 52992.  The appellant 
also had demonstrable deformity of a vertebral body, 
entitling him to an additional 10 percent under Diagnostic 
Code 5285, and resulting in a combined 20 percent rating.  
38 C.F.R. 4.25.  He did not, however, show listing of the 
whole spine, positive Goldthwait's sign, marked limitation 
of forward bending or abnormal mobility on forced motion.  
He also did not show signs consistent with radiculopathy 
due to intervertebral disc syndrome.  Therefore, he is not 
entitled to a rating greater then 20 percent under either 
Diagnostic Code 5293 or 5295.  The Board has noted that 
pain was shown objectively at the extremes of motion, but 
this is not sufficient to warrant additional compensation 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2000).


ORDER

To the extent indicated, a higher rating for service-
connected residuals of a back injury with degenerative 
changes and L4-L5 herniated nucleus pulposus is granted, 
prior to, and from, July 2000, consistent with the 
criteria that govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


